GREENBAUM, J.
The plaintiff recovered a judgment of $200 for loss of baggage while in transit under the alleged control of the defendant. The appeal raises, among other things, the question as to whether sufficient evidence of the value of the articles claimed to have been lost was adduced.
There is no proof in the case as to the value of any of the goods lost. The plaintiff, who was the only witness in his own behalf, testified that he based his opinion of their value upon the prices paid for them, and gave specific testimony of the cost of but three articles (a winter suit, a fur-lined-winter overcoat, and a fur hat) out of some 30 different items. It is plain that such proof will not support a judgment. It is true that the price paid for articles when new furnishes some evidence of their value at the time of their loss, where their age and condition are described (citing Hawver v. Bell, 141 N. Y. 140, 36 N. E. 6), but, with the exceptions mentioned; there was no evidence in tbis case as to the age or condition of the lost articles, nor as to their cost price.
For these reasons, the judgment must be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.